 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                         2:18-CR-040-JAD-CWH

 9                 Plaintiff,                        Final Order of Forfeiture

10          v.

11 ROBERT WILLIAM SURDEL,

12                 Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

15 2253(a)(1) and 2253(a)(3) based upon the plea of guilty by Robert William Surdel to the

16 criminal offenses, forfeiting the property set forth in the Plea Agreement, the Bill of

17 Particulars, and the Forfeiture Allegation of the Criminal Indictment and shown by the

18 United States to have the requisite nexus to the offenses to which Robert William Surdel

19 pled guilty. Criminal Indictment, ECF No. 1; Bill of Particulars, ECF No. 29; Change of

20 Plea, ECF No. 31; Plea Agreement ECF No. 32; Preliminary Order of forfeiture, ECF No.

21 33; Amended Preliminary Order of Forfeiture, ECF No. 39.

22         This Court finds that the United States may amend this order at any time to add
23 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

24 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

25         This Court finds the United States published the notice of forfeiture in accordance
26 with the law via the official government internet forfeiture site, www.forfeiture.gov,

27 consecutively from March 8, 2019, through April 6, 2019, notifying all potential third

28 / / /
 1   parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

 2   36.

 3          This Court finds the United States notified known third parties by personal service of

 4   their right to petition the Court. Notice of Filing Service of Process – Personal Service, ECF

 5   No. 37.

 6          On or about February 11, 2019, the United States Marshals Service attempted to

 7   personally serve Alex Gjestvang with copies of the Preliminary Order of Forfeiture and the

 8   Notice. Notice of Filing Service of Process – Personal Service, ECF No. 37, p.3.

 9          On or about February 11, 2019, the United States Marshals Service attempted to

10   personally serve Patricia Gjestvang with copies of the Preliminary Order of Forfeiture and

11   the Notice. Notice of Filing Service of Process – Personal Service, ECF No. 37, p. 4.

12          On March 28, 2019, the United States Marshals Service personally served Alex

13   Gjestvang with copies of the Preliminary Order of Forfeiture and the Notice. Notice of

14   Filing Service of Process – Personal Service, ECF No. 37, p. 5 and 7.

15          On March 28, 2019, the United States Marshals Service personally served Patricia

16   Gjestvang with copies of the Preliminary Order of Forfeiture and the Notice. Notice of

17   Filing Service of Process – Personal Service, ECF No. 37, p. 6 and 8.

18          This Court finds no petition was filed herein by or on behalf of any person or entity

19   and the time for filing such petitions and claims has expired.

20          This Court finds no petitions are pending with regard to the property named herein

21   and the time for presenting such petitions has expired.

22          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

23   all possessory rights, ownership rights, and all rights, titles, and interests in the property

24   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

25   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 2253(a)(1)

26   and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

27              1. Samsung Galaxy S6 SM-G920P cell phone, bearing IMEI 990005789968105;

28              2. LG Tribute 5 LS675 cell phone, bearing IMEI 356948071906051;
                                                2
 1              3. Apple iPhone 5S A1453 cell phone, bearing IMEI 352029060646224;

 2              4. Dell Venue 3730 Tablet, bearing S/T CT1NHZ1;

 3              5. Toshiba AT300 Tablet, bearing S/N 4C216495R;

 4              6. Western Digital Element external HDD, bearing S/N WCAZA5461008;

 5              7. HP Pavilion G6 Laptop, bearing S/N 5CD2411007;

 6              8. Toshiba Hard Drive MQ01ABD075, bearing S/N 9254C05JT;

 7              9. Samsung Galaxy tablet (white), model # SM-T113, s/n: R52J711519A; and

 8              10. Samsung Galaxy S III cell phone, model SGH-i747, s/n: R31D51B4PEM

 9   (all of which constitutes property).

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

11   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

12   deposit, as well as any income derived as a result of the government’s management of any

13   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

14   disposed of according to law.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

16   copies of this Order to all counsel of record.

17          DATED _____________________,
                  May 30, 2019.          2019.

18

19

20                                               HONORABLE JENNIFER A. DORSEY
                                                 UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                      3
